Citation Nr: 1017004	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-40 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2009, the Board remanded these matters to the RO 
for additional development.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, bilateral 
hearing loss was incurred during active duty service.  

2.  Affording the Veteran the benefit of the doubt, tinnitus 
was incurred during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).  

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide. 

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the June 2008 correspondence, VA 
advised the Veteran of these criteria. 

The Veteran's service records are presumed destroyed in the 
1973 fire at the National Personnel Records Center and are 
unavailable for review.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit- 
of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  In a September 2008 letter, the RO advised the 
Veteran of this fact and further advised him of alternate 
sources of evidence he could submit to substantiate his 
claims.  

VA has also assisted the Veteran by obtaining identified 
relevant VA outpatient treatment records and by affording him 
a VA examination.  The examiner reviewed the Veteran's past 
medical history, recorded his current complaints, and 
included an appropriate audiologic examination and opinion.  
The Board therefore concludes that the examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009).  

In this case, the Board is granting the full benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II.  Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic 
disease when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Board has reviewed the evidence of record, and after 
affording the Veteran the benefit-of-the-doubt finds that the 
criteria for service connection for bilateral hearing loss 
and tinnitus have been met.  First, there is evidence that 
the Veteran has current disabilities manifested by bilateral 
hearing loss and tinnitus.  In this respect, a VA audiology 
record dated in February 2008 first noted a diagnosis of mild 
to severe sensorineural hearing loss.  It also noted the 
Veteran's complaints of "constant tinnitus in both ears 
since in the service during 1950's."  

The only available service record is the Veteran's DD-214.  
It does not reflect a military occupation specialty number or 
related civilian occupation.  It does note that the Veteran 
had honorable service including over one year of foreign 
service.  His most significant duty assignment was with the 
Headquarters Company 3rd Battalion 29th Infantry Regiment in 
Okinawa.  Thus, based on this document alone, the Board is 
unable to consider the disability on the basis of the places, 
types and circumstances of his service.  38 C.F.R. § 3.303(a) 
(2009).  The Veteran has provided competent and credible 
evidence, however, as to circumstances of his service.  The 
Board notes in this respect that whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For example, in a June 
2008 statement, the Veteran reported that he served with the 
29th Infantry in Okinawa.  He stated that through the course 
of his duties he was exposed to acoustic trauma on a daily 
basis without the benefit of hearing protection.  He stated 
that since such time he always had ringing in the ears and 
difficulty hearing.  The Veteran is competent to testify to 
in-service acoustic trauma, in-service symptoms of tinnitus, 
and post-service continuous symptoms of tinnitus because 
ringing in the ears is capable of lay observation.  Charles 
v. Principi, 16 Vet. App 370, 374-75 (2002).  

The Veteran has also made statements concerning the 
disabilities when seeking VA treatment.  For example, in a 
February 2008 VA treatment record, the Veteran reported a 
history of hearing loss for over 50 years, constant tinnitus 
since service, a history of military noise exposure and no 
history of occupational noise exposure.  He admitted that he 
had some noise exposure when hunting, but that he used 
hearing protection.  The Board notes that lay statements made 
when medical treatment was being rendered may be afforded 
greater probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (observing that, although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  

The Board acknowledges that there is a lack of 
contemporaneous medical evidence for over 50 years following 
discharge from service.  The Board has considered such factor 
in determining the credibility of lay evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, the 
Veteran has explained that he did not seek treatment until 
the disability worsened.  The Board accepts such statement, 
and finds thus, that there is evidence of in-service 
incurrence and continuity of symptomatology of a hearing loss 
and tinnitus disability.  

In addition, there is positive evidence addressing the most 
likely etiology of the current disabilities.  A VA examiner 
in January 2010 offered an opinion indicating that hearing 
loss and tinnitus were at least as likely as not the result 
of noise exposure during military service.  Similarly, a 
private audiologist, K. D., M.D., reported in a January 2010 
letter, that the Veteran's had noise induced sensorineural 
hearing loss and tinnitus due to acoustic trauma while in 
active military service.  

There are no contradictory medical opinions of record.  

Accordingly, the Board finds, after affording the Veteran the 
benefit of the doubt, that the criteria for service 
connection for bilateral hearing loss and tinnitus have been 
met.  Accordingly, the benefits sought on appeal are granted.  


ORDER


Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


